DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “openings” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-9 and 11-15 are objected to because of the following informalities: the preamble of claims 2-9 and 11-15 should be corrected from “A tongue jack” to --[[A]]The  tongue jack-- for clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “an underside” in line 2 should be corrected as --[[an]] the underside--. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without any operating components and extending element (i.e. telescoping lifting foot), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As seen in figure 3 of the instant application and described in at least para[0019] of the instant application, some type of operating components and extending element (i.e. telescoping lifting foot) are required to define a jack. A combination of just a tongue jack head and an accessory hook without aforementioned limitations does not enable one of ordinary skill in the art to practice the invention.
Claims 11-15 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites “operating components” in line 2. However, such limitation renders the scope of the claim indefinite. It is not clear what are the limitations of the operating components are (i.e. operating what). Claim 1 needs to clarify little more of some specific components. For examination purposes, such limitation is examined with the broadest reasonable interpretation by the Examiner. 
Claim 10: Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: structural limitations that define a “jack”. Claim 10 only positively recites a tongue jack head with ridges and an accessory hook which as a combination cannot perform as a jack (i.e. claim 10 does not claim any structural limitation which enable the claimed limitations to function as a jack).  
Claims 2-9, 11-15 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fox, III (US 8,246,011 B1).
Regarding claim 1, Fox, III discloses a tongue jack (fig4) comprising: a tongue jack head 20 (fig2) housing operating components (col.4 lines44-48, 56-59); a telescoping lifting foot 22,24 (fig4, col.4 lines57-58) cooperable with the tongue jack head 20 (col.4 lines44-48, 56-59) and selectively displaceable via the operating components between an extended position and a retracted position (col.4 lines44-48, 56-59); and an accessory hook 18 (fig3) coupled with the tongue jack head (fig2).
Regarding claim 2, Fox, III discloses the tongue jack according to claim 1, further comprising a support pole 11 (col.4 lines1-2) connected between the tongue jack head 20 and the telescoping lifting foot 22,24, wherein the accessory hook 18 extends at an angle (90 degree) from a position adjacent a midpoint of the support pole 11 to a position forward (the accessory hook 18 extends both to the forward and backward of the support pole) of the support pole 11 (fig2).
Regarding claim 3, Fox, III discloses the tongue jack according to claim 1, further comprising a support pole 11 (col.4 lines1-2) connected between the tongue jack head 20 and the telescoping lifting foot 22,24, wherein the accessory hook 18 extends at an angle (90 degree) from a position adjacent a midpoint of the support pole 11 to a position aft (the accessory hook 18 extends both to the forward and backward/aft of the support pole) of the support pole 11 (fig2).
Regarding claim 4, Fox, III discloses the tongue jack according to claim 1, further comprising a support pole 11 (col.4 lines1-2) connected between the tongue jack head 20 and the telescoping lifting foot 22,24, wherein the accessory hook 18 is secured in openings 13 (fig2, col.4 lines41-42) formed in the support pole 11.
Regarding claim 5, Fox, III discloses the tongue jack according to claim 4, wherein the tongue jack head 20 comprises notches (formed by an element 21; fig1) therein adjacent to the openings 13 in the support pole 11.
Regarding claim 6, Fox, III discloses the tongue jack according to claim 1, wherein the tongue jack head 20 comprises ridges (formed by an element 21; fig1) in side surfaces thereof, and wherein the accessory hook 18 is secured in the ridges (fig2).
Regarding claim 7¸ Fox, III discloses the tongue jack according to claim 6, wherein the accessory hook 18 is snapped into the ridges (through holes 16).


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kornovich et al (3,458,173).
Regarding claim 1, Kornovich discloses a tongue jack (figs2-3) comprising: a tongue jack head 28 (fig3) housing operating components (col.2 lines15-16); a telescoping lifting foot 11,12 (fig2, col.1 lines66-67) cooperable with the tongue jack head 28 and selectively displaceable via the operating components between an extended position and a retracted position (figs3-4); and an accessory hook (figA; for holding an element 44) coupled with the tongue jack head 28 (figA below; indirectly via elements 14 and 20).
    PNG
    media_image1.png
    503
    614
    media_image1.png
    Greyscale

Regarding claim 9, Kornovich discloses the tongue jack according to claim 1, wherein the tongue jack head 28 comprises a compartment (figA above) on an underside thereof that is sized for receiving a power cord 44 (fig3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge et al (US 2010/0213427 A1) in view of Beck et al (US 2009/0057633 A1).
Regarding claim 1, Trowbridge et al discloses a tongue jack (figs2,4) comprising a tongue jack head (figB below) housing operating components (para[0034], components performing “raising and lowering the jack 40”); a foot 48 (para[0034]) cooperable with the tongue jack head and selectively displaceable via the operating components between an extended position and a retracted position (para[0034]); and an accessory hook 10 (fig1) coupled with the tongue jack head (fig2).
 
    PNG
    media_image2.png
    464
    566
    media_image2.png
    Greyscale


However, Trowbridge et al does not explicitly disclose that the foot 48 is a telescoping lifting foot. Beck et al (‘633) teaches a use of a telescoping lifting foot 12 (via element 16; para[0028],[0029]) for a tongue jack. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure to use a telescoping lifting foot of Beck et al for a foot of Trowbridge, for the purpose of adjusting a total length of a jack.
Regarding claim 8, the combination of Trowbridge et al and Beck et al teaches the tongue jack according to claim 1. Trowbridge et al further discloses wherein the accessory hook 10 is substantially U-shaped (fig1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723